UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6966


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RUBEN ORTIZ BARRAZA, agent of Ruben Barraza-Ortiz,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:07-cr-00079-FDW-6; 3:11-cv-00226-GCM)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ruben Ortiz Barraza, Appellant Pro Se.     William A. Brafford,
Steven R. Kaufman, Assistant United States Attorneys, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ruben   Ortiz      Barraza         seeks    to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2011) motion and has filed a motion for a certificate of

appealability.            The district court’s order is not appealable

unless      a    circuit       justice    or   judge       issues        a    certificate   of

appealability.          28 U.S.C. § 2253(c)(1)(B) (2006).                      A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard          by         demonstrating      that

reasonable        jurists        would    find       that        the     district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief        on     procedural         grounds,        the       prisoner     must

demonstrate        both    that     the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the     record       and    conclude    that

Barraza has not made the requisite showing.                                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense        with    oral      argument     because           the     facts    and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3